      Case 1:21-cv-05852-KPF Document 1 Filed 07/08/21 Page 1 of 15



C LE TI & COOPER PLLC
Justin Cilenti ( ,C2321)
Peter H. Cooper (PHC4714
1 0 Grand       entral
155    ast 44 t1 • Str et -   6 111 Floor
New York, NY 100· 7
1 . 21, 2) 209-3933
F. 212) 209-7102
into@icpclaw. com
Attorneys for Plaintifr


UNITED STAT S DIS· filCT COURT
SOUTI R DISTRICT OF       W YORK


FABIAN TEL O. on behalf ofhimse fand others                                                     Case     o. 21-CV-5852
sim 'larly situate-0,


                                          Plaintiff,                                            F SA     'O · ••CTJVE
                                                                                                ACTION COMP             . INT
          -aga'nst-


  IC L DUE IN '. d/b/a POLPE                              71, and                               Jury Trial
  ICHOLAS MORMANDO                                                                              Uemanded

                                           Defendants.
-- . ------ - - --�- - -- .. -· -- ----- . -------------------------� ·---- ·- -- X

                                                                                   f
          Plaintiff, FABIA               T., • LO (hereinafter,        "'Plaintif "), on behalf of himself and


other similarly situated employees by and through his tmdersigncd attorneys                                      ilenti &


Cooper,         PLLC     files    this   Complaint against defendants                    NICI-IL   DUE,         C.   d/b/a


POLP TIE 71 ("NICHL DUE l . C."), and NICHOLAS MORMA                                                   DO (collective ly.
                       ,

the �'Defendants") and states as follows:


                                                    INTRODUC"ffON

                      Plaintiff    alleges        that,   I ursuant   to    the   Fair    Labor    Standard      Act,    as
           l,
                                            t
amended, 29            . '. C. §§ 201 e          eq. ( 'FL A;') h          is entitled to recover from Defendants:
                                                               ,

(a unpaid minimum wages                         b) unpaid overtime compensation                 c) liquidated damages,
                                                                                            ,

(d) prejudgment and poi:; t -judgtnent interest and                   e) attorneys• fees and costs.
                                               ,
      Case 1:21-cv-05852-KPF Document 1 Filed 07/08/21 Page 2 of 15



            2.   Plaintiff further alleges that, pursuant to the New York Labor Law, he is

entitled to recover from Defendants: (a) unpaid minimum wages, (b) unpaid overtime

compensation, (c) liquidated and statutory damages pursuant to the New York Labor Law

and the New York State Wage Theft Prevention Act. (d) prejudgment and post-judgment

interest. and (e) attorneys' fees and costs.

                              JURISDICTION AND VENUE

            3.   This Court has jurisdiction over this controversy pursuant to 29 U.S.C.

§216(b), 28 U.S.C. §§ 1331, 1337 and 1343, and has supplemental judsdiction over

Plaintiffs state law claims pursuant to 28 U.S.C. § 1367.

            4.   Venue is proper in the Southern District pursuant to 28 U.S.C. § 1391

because the conduct making up the basis of the complaint took place in this judicial

district.

                                          PARTIES

            5.   Plaintiff is a resident of Queens County, New York.

            6.   Defendant, NICHL DUE, INC., is a domestic business corporation

organized under the laws of the State of New York. with a principal place of business at

71 West 71' 1 Street, New York, New York 10023.

            7.   Defendant, NJCHL DUE, fNC .. owns and operates an Italian restaurant.

doing business as Polpctte 71, located at 71 West 71st Street, New York, New York

I 0023 (the "Restaurant'').

            8.   Defondant, NICHOLAS MORMANDO, is the Chief Executive Officer

and shareholder of NICI-IL DUE, INC., and, as such, is an owner, director, supervisor,

managing agent, and proprietor of NICI-IL DUE, INC., who actively participates in the




                                               2
     Case 1:21-cv-05852-KPF Document 1 Filed 07/08/21 Page 3 of 15



day-to-day operations of the Restaurant and acted intentionallyand maliciously and is an

employer pursuant to the FLSA, 29 U.S.C. § 203(d) and Regulations promulgated

thereunder,29 C.F.R. § 791.2, as well as New York Labor Law § 2 and the Regulations

thereunder,and isjointly and severally liable with NICI-ILDUE, INC.

       9.      Defendant, NICHOLAS MORMANDO, exercises control over the terms

and conditions of his employees' employment in that he has the power to and does in

fact: (i) hire and fire employees, (ii) determine rates and methods of pay, (iii) determine

work schedules, and (iv) supervise and control the work of the employees.

       I0.     Defendant, NICHOLAS MORMANDO, is present on the premises of the

Restaurant on a daily basis, actively supervises the work of the employees, and mandates

that all issues concerning the workers' employment - including hours worked and pay

received - be authorized and approved by him.

       11.     Upon infonnation and belief: at least within each of the most recent three

(3) years relevant to the aJlegationsherein. NICI-ILDUE, INC. was, and continues to be,

an "enterprise engaged in commerce" within the meaning of the FLSA in that it (i) has

and has had employees engaged in commerce or in the production of goods for

commerce, or that handle, sell, or otherwise work on goods or materials that have been

moved in or produced for commerce, and (ii) has and has had an annual gross volume of

sales of not less than $500,000.

       12.     Defendants continuously employed Plaintiff to work as a non-exempt

waiter for the Restaurant from in or about I998 until in or about December 2020.

       13.     The work performed by Plaintiff was directly essential to the business

operated by Defendants.




                                            3
     Case 1:21-cv-05852-KPF Document 1 Filed 07/08/21 Page 4 of 15



          14.    Defendants knowingly aod willfully failed to pay Plaintiff his lawfully

earned minimum wages in direct contravention of the FLSA and New York Labor Law.

          15.    Defendants knowingly and willfully failed to pay Plaintiff his lawfully

earned overtime compensation in direct contravention of the FLSA and New York Labor

Law.

          16.    Plaintiff has satisfied all conditions precedent to the institution of this

action, or such conditions have been waived.

                                  STATEMENTOF FACTS

          17.    Defendant, NICHOLAS MORMANDO, actively participates in the day-

to-day operation of the Restaurant. For instance, Mr. Mormando personally hires and

fires employees, supervises and directs the work of the employees, and instructs the

employees how to perform their jobs.

          18.    Defendant, NICHOLAS MORMANDO, creates and implements all

crucial business policies, including decisions concerning the number of hours the

employees work, the amount of pay the employees are entitled lO receive, and the manner

and method by which the employees are to be paid.

          I 9.   In or about I 999, Defendants hired Plaintiff to work as a non-exempt

waiter.

          20.    Neither at the time of his hire, nor at any time thereafter when Plaintiffs

rate of pay changed, did Defendants provide Plaintiff with a written wage notice setting

forth, among other things, his regular hourly rate of pay, corresponding overtime rate of

pay, and any tip credits taken.




                                              4
     Case 1:21-cv-05852-KPF Document 1 Filed 07/08/21 Page 5 of 15



       21.     Plaintiff worked continuously for Detendants in that capacity until in or

about December 2020.

       22.     Plaintiff worked over forty ( 40) hours per week.

       23.     During the relevant six (6) year limitations period beginning in July 2015

and continuing through the remainder of his employment in December 2020, Plaintiff

worked six (6) days per week (Monday oft). and his work schedule consisted of seven

and one-half (7½) hours per day on Tuesday, Wednesday, Thursday, and Sunday from

4:00 p.m. until 11:30 p.m.; and eight and one-half (8½) hours per day on Friday and

Saturday from 4:00 p.m. until 12:30 a.m.

       24.     Plaintiff did not receive a break during his work shift.

       25.     Plaintiff was not required to punch in or out at the beginning or end of his

daily work shift.

       26.     Dw·ing the relevant six (6) year limitations period beginning in July 2015

and continuing through in or about December 2017, Plaintiff was not paid proper

minimum wages or overtime compensation. During this period, Plaintiff was paid, in

cash. at the rate of $20 per day ($120 per week) straight time for all hours worked, and

worked forty-seven (47) hours per week. and sometimes in excess (hereof              Work

performed above forty ( 40) hours per week was not paid at the statutory rate of time and

one-half as required by state and federal law.

       27.     Beginning in or about January 2018 and continuing through the remainder

of his employment in or about December 2020, Plaintiff was not paid proper minimum

wages or overtime compensation. During this period. Plaintiff was paid, by check, at the

rate of$140 per per week straight time for all hours worked, and worked forty-seven (47)




                                             5
    Case 1:21-cv-05852-KPF Document 1 Filed 07/08/21 Page 6 of 15



hours per week, and sometimes in excess thereof. Work performed above forty (40)

hours per week was not paid at the statutOt)' rate of time and one-half as required by state

and federal law.

       28.     Upon paying Plaintiff his wages each week, Defendants failed to provide

Plaintiff with wage statements setting forth, among other things, Plaintifl's gross wages,

deductions, and net wages.

       29.     Defendants knowingly and willfully operate their business with a policy of

not paying either the FLSA minimum wage or the New York State minimum wage to

Plaintiff and other similarly situated employees.

       30.     Defendants knowingly and willfully operate their business with a policy of

not paying Plaintiff and other similarly situated employees either the FLSA overtime rate

(of time and one-halt), or the New York State overtime rate (of time and one-half), in

direct violation of the FLSA and New York Labor Law and the supporting federal and

New York State Department of Labor Regulations.

       31.     At all relevant times, upon information and belief, and during the course

of Plaintifl's employment, the Defendants failed to maintain accw·ate and sufficient time

and pay records.

                      COLLECTIVE ACTION ALLEGATIONS

       32.     Plaintiff brings this action individually and as class representative on

behalf of himself and all other current and fom1cr non-exempt tipped employees who

have been or were employed by Defendants between July 8, 20 I 8 through the date that

the opt-in period expires as ultimately set hy the Coml (the "Collective Action Period"),

and who were compensated at rates less than the statutory minimwn wage and/or less




                                             6
     Case 1:21-cv-05852-KPF Document 1 Filed 07/08/21 Page 7 of 15



than the statutory overtime rate of time and one-half for all hours worked in excess of

forty ( 40) hours per workweek (the "Collective Action Members").

          33.   The collective action class is so numerous that joindcr of all members is

impracticable. Although the precise number of such persons is unkno\,~1,and the facts

upon which the calculation of that number are presently within the sole control of the

Defendants, upon information and belief, there are more than twenty (20) Collective

Action Members who worked for Delendants during the Collective Action Period, most

of whom would not be likely to file individual suits because they lack adequate financial

resources, access to attorneys, or knowledge of their claims. Therefore, Plaintiff submits

that this matter should be certified as a collective action under the FLSA, 29 U.S.C. §

216(b).

          34.   Plaintiff wiU fairly and adequately protect the interests of the Collective

Action Members and has retained counsel that is experienced and competent in the fields

of employment law and class action litigation. Plaintiff has no interests that are contrary

to or in conflict with those members of this colJective action.

          35.   This action should be certified as a collective action because the

prosecution of separate actions by individual members of the class would create a risk of

either inconsistent or varying adjudications with respect to individual members of the

class, or adjudications with respect to individual members of the class that would as a

practical matter be dispositive of the interests of the other members not parties to the

adjudication, or substantially impair or impede their ability lo protect their interests.

          36.   A collective action is superior to other available methods for the fair and

efficient adjudication of this controversy, since joinder of all members is impracticable.




                                               7
     Case 1:21-cv-05852-KPF Document 1 Filed 07/08/21 Page 8 of 15



Furthermore. inasmuch as the damages suffered by individual Collective Action

Members may be relatively small, the expense and burden of individual litigation make it

virtually impossible for the members of the collective action to individually seek redress

for the wrongs done to them. There will be no difficulty in the management of this action

as a collective action.

       37.     Questions of law and fact common to the members of the collective action

predominate over questions that may affect only individual members because Defendant~

have acted on grounds generally applicable to all members. Among the conunon

questions of law and fact common to Plaintiff and other Collective Action Membersare:

               a.         Whether Defendants employed Plaintiff and the Collective Action

                          Members within the meaning of the FLSA;

               b.         Whether Defendants failed to keep true and accurate wage and

                          hour records for all hours worked by Plaintiff and the Collective

                          Action Members;

               c.         What proof or hours worked is sufficient where the employer fails

                          in its duty to maintain time records;

               d.         Whether Defendants failed to pay Plaintiff and the Collective

                          Action Members statuto1yminimum wages;

               e.         Whether Defendants failed to pay Plaintiff and the Collective

                          Action Members overtime compensation for all hours worked in

                          excess of forty (40) hours per workweek, in violation of the FLSA

                          and the regulations promulgated thereunder;




                                                8
     Case 1:21-cv-05852-KPF Document 1 Filed 07/08/21 Page 9 of 15



               f.      Whether Defendants' violations of the FLSA are willful as that

                      terms is used within the context of the FLSA; and,

               g.      Wl1ether Defendants are liable for all damages claimed hereunder,

                       including but not limited to compensatory, liquidated and statutory

                      damages, interest, attorneys' fees, and costs and disbursements.

       38.     Plaintiff knows of no difficulty that will be encountered            in the

management of this litigation that would preclude its maintenance as a collective action.

       39.     Plaintiff and others similarly situated have been substantially damaged by

Defendants' wrongful conduct.

                               STATEMENTO.FCLAIM

                                        COUNTI
                      (Violation of the .Fair Labor Standards Act]

       40.     Plaintiff re-alleges and re-avers each and every allegation and statement

contained in paragraphs "1" through "39" of this Complaint as if fully set forth herein.

       41.     At all relevant times, upon information and belief, Defendants were and

continue to be an employer engaged in interstate commerce and/or the production of

goods for commerce within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

Further, Plaintiff and the Collective Action Members are covered individuals within the

meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

       42.     At all relevant times, Defendants employed Plaintiff and the Collective

Action Members within the meaning of the FLSA.

       43.     Upon information and belief, at least within each of the three (3) most

recent years relevant to the allegations herein, NICHL DUE, INC. had ammal gross

revenues in excess of $500,000.



                                             9
    Case 1:21-cv-05852-KPF Document 1 Filed 07/08/21 Page 10 of 15



       44.      Plaintiff and the Collective Action Members worked hours for which they

were not paid the statutory minimwn wage.

       45.      Defendants had, and continue to have, a policy and practice of refusing to

pay the statutory minimum wage to Plaintiff and the Collective Action Members for

hours worked.

       46.      Defendants failed to pay Plaintiff and the Collective Action Members

minimum wages in the lawful amount for hours worked.

       47.      Plaintiff and the Collective Action Members were entitled to be paid at the

rate of time and one-half for all hours worked in excess of the maximum hours provided

for in the FLSA.

       48.      Defendants failed to pay Plaintiff and the Collective Action Members

overtime compensation in the lawful amount for all hours worked in excess of the

maximum hours provided for in the FLSA.

       49.      At all relevant times, Defendants had, and continue to have a policy and

practice of refusing to pay overtime compensation at the statutory rate of time and one-

half to Plaintiff and the Collective Action Members for all hours worked in excess of

forty (40) hours per work week, which violated and continues to violate the FLSA. 29

U.S.C. §§ 201 el seq., including 29 U.S.C. §§ 207(a)(!) and 215(a).

       50.      Defendants knowingly and willfully disregarded the provisions of the

FLSA as evidenced by their failure to compensate Plaintiff and the Collective Action

Members at the statutory minimum wage rate and the statutory overtime rate of time and

one-half for all hours worked in excess of fo1ty (40) hours per week, when they knew or




                                             10
    Case 1:21-cv-05852-KPF Document 1 Filed 07/08/21 Page 11 of 15



should have known such wa5 due and that non-payment of minimum wages and overtime

compensation would financially injure Plaintiff and the Collective Action Members.

        51.      As a result of Defendants' failure to properly record, report, credit and/or

compensate its employees, including Plaintiff and the Collective Action Members,

Defendants have failed to make, keep and preserve records with respect to each of its

employees sufficient to dete1mine the wages, hours and other conditions and practices of

employment in violation of the FLSA, 29 U.S.A. §§ 201 et seq., including 29 U.S.C. §§

21 l(c) and 2 I 5(a).

        52.      Defendants    failed to properly disclose or apprise Plaintiff and the

Collective Action Members of their rights under the FLSA.

        53.      As a direct and proximate result of Defendants' violation of the FLSA,

Plaintiff and the Collective Action Members are entitled to liquidated damages pursuant

to the FLSA.

        54.      Due 10 the reckless, willful and unlawful acts of Defendants, Plaintiff and

the Collective     Action     Members suffered damages       in an amount      not presently

asce1tainable of unpaid minimum wages and overtime compensation, an equal amount as

liquidated damages, and prejudgment interest thereon.

        55.      Plaintiff and the Collective Action Members are entitled to an award of

their reasonable attorneys' fees, costs and expenses, pursuant lo 29 U.S.C. § 2!6(b).

                                         COUNT II
                            [Violation ot·the New York Labor Law]

        56.      Plaintiff re-alleges and re-avers each and every allegation and statement

contained in paragraphs "1" through "55" of this Complaint as if fully set forth herein.




                                              11
    Case 1:21-cv-05852-KPF Document 1 Filed 07/08/21 Page 12 of 15



       57.     Defendants employed Plaintiff within the meaning of New York Labor

Law§§ 2 and 651.

       58.     Defendants knowingly and willfully violated Plaintiff's rights by failing to

pay Plaintiff minimum wages in the lawful amount for hours worked.

       59.     Defendants knowingly and willfully violated Plaintiff's rights by failing to

pay Plaintiff overtime compensation at the rate of time and one-half for each hour worked

in excess of forty (40) hours i.n a workweek.

       60.     Defendants failed to properly disclose or apprise Plaintiff of his rights

under the New York Labor Law.

       61.     Defendants failed to furnish Plaintiff with a statement with every payment

of wages listing gross wages, deductions and net wages, in contravention of New York

Labor Law§ 195(3) and New York State Depaiiment of Labor Regulations§ 146-2.3.

       62.     Defendants failed to keep true and accurate records of hours worked by

each employee covered by an hourly minimum wage rate, the wages paid to all

employees, and other similar information in contravention of New York Labor Law §

661.

       63.     Defendants failed to establish, maintain, and preserve for not less than six

(6) years payroll records showing the hours worked, gross wages, deductions, and net

wages for each employee, in contravention of the New York Labor Law § I 94( 4), and

New York State Department of Labor Regulations § 146-2.l.

       64.     Defendants failed to notiiy Plaintiff at the time of l1ire or thereafter of his

rate of pay, tip credits, and his regularly designated payday, in contravention of New

York Labor Law § 195( I).




                                                12
    Case 1:21-cv-05852-KPF Document 1 Filed 07/08/21 Page 13 of 15



       65.      Due to Defendants' New York Labor Law violations, Plaintiff is eotitled

to recover from Defendants his unpaid minimum wages and unpaid overtime

compensation, reasonable attorneys' tees, and costs and disbursements of this action,

pursuant to New York Labor Law§§ 663(1), 198.

       66.      Plaintiff is also entitled to liquidated damages. pursuant to New York

Labor Law § 663( I), as well as statutory damages pursuant to the New York State Wage

Theft Prevention Act.

                                PRAYER FOR RF:LRIF

       WHEREFORE, Plaintifl; FABIAN TELLO, on behalf of himself and all

similarly situated Collective Action Members. respectfully requests that this Comt grant

the following reliet:

       (a)      An award of unpaid minimum wages due under the FLSA and New York

                Labor Law;

       (b)      An award of unpaid overtime compensation due under the FLSA and New

                York Labor Law;

       (c)      An award of liquidated damages as a result of Defendants' failure to pay

                minimum wages and ove,time compensation pursuant to 29 U.S.C. § 216;

       (d)      An award of liquidated damages as a result of Defendants' failure to pay

                minimum wages and overtime compensation, pursuant to the New York

               Labor Law and tbe New York State Wage Theft Prevention Act;

       (e)     An award of statutory damages pursuant to the New York State Wage

               Theft Prevention Act;

       (t)      An award of prejudgment and post-judgment interest;




                                            13
    Case 1:21-cv-05852-KPF Document 1 Filed 07/08/21 Page 14 of 15



        (g)     An award of costs and expenses associated with this action, together with

                reasonable attorneys' and expert fees; and

        (h)     Such other and further relief as this Court determines to be just and proper.

                                     .JURYDEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands

trial by jury on all issues.

Dated: New York, New York
       July 8, 2021

                                              Respectfully submitted,

                                              CILENTI & COOPER, PLLC
                                              Allorneysfi,r Plaintiff
                                              IOGrand Central
                                              155 East 44•hStreet - 6'11Floor
                                              NewYork,NY 10017
                                              T. (212) 209-3933
                                              F. (212) 209-7102




                                              14
Case 1:21-cv-05852-KPF Document 1 Filed 07/08/21 Page 15 of 15




                             CONSENT TO Sm: UNDER
                           FAIR LABOR STANDARDS ACT

        I, Fabian Tello, am an individualcurrentlyor formerlyemplo)'edb)' Potpftl~ ?I,

 and.'orrelated entities, I consent to be a plaintiff in 1heabo~'Kl!ptionedaction to collect

 unpaidwages.

 Dated; New York, New York
        June 14, 2021
